Kruse, P. J. (dissenting):
I think the notice in connection with the action of the board of health sufficient as an order to meet the requirements of the statute respecting the suppression of nuisances and matters detrimental to public health in special or individual cases. The notice stated precisely what the defendant was forbidden to do. His violation thereof was not through inadvertence. It was deliberate and intentional, and if the notice was served upon the defendant by the direction of the board of health, as the proof shows, I think the defendant is liable for the penalty imposed. I do not think it was necessary that the order should be signed by the members of the board of health. If the health officer was acting under the authority of the board, that was sufficient, hi either do I think it necessary that the board of health should, in a special or individual case, determine in advance and state in the order the amount of the penalty to be incurred for a violation of the order. The statute does not specifically so require, and it seems to me that no good reason exists for giving that construction to the statute. That question can better be determined after the violation than before. If the violation is flagrant and willful, as in this case, the penalty should justly be more than where the violation is through inadvertence, or where there are other extenuating circumstances. The statute limits the fine, but does not require the board to impose the limit, or make the fine the same in amount in every case, regardless of the circumstances respecting the violation.
I do not think the case of McNall v. Kales (61 Hun, 231) supports the contention that the board of health should in advance have fixed the amount of the penalty for a violation of this special order. In that case the board of health sought to recover a penalty under a regulation that it would enforce *801compliance and inflict a penalty, not exceeding $100 for noncompliance with or violation of its lawful regulations and orders. But it never definitely fixed the amount of the penalty, either before or after the violation, and as was said in the opinion of the court, the case presented was as though the members of the board of health had brought an action to recover a sum of money which, upon the trial of the action, they would show ought to be paid to it under the circumstances, and it was there held that the statute did not permit the plaintiff, after an action had been brought thus, .to determine the amount of the penalty. What was there said about the theory of the statute requiring the board to fix a definite penalty, applicable to all persons for violation of its regulations, obviously referred to orders of general application. But, even in such a case, I am not prepared to hold that a board of health may not impose a penalty within the statutory limit without prescribing in advance of the violation the exact amount of such fine.
Judgment and order reversed and judgment directed in favor of the defendant dismissing the complaint, with costs, including the costs of this appeal.